Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     04-DEC-2019
                                                     09:24 AM
                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        DONNA LEE CHING,
         Petitioner/Plaintiff-Appellant/Cross-Appellee,

                               vs.

  NANCY LOO DUNG, Individually, and as Trustee under that certain
      unrecorded Nancy Loo Dung Revocable Living Trust dated
September 8, 1993; The Estate of DENNIS QUAN KEONG DUNG, DECEASED
  AS Trustee under that certain unrecorded Irrevocable Trust for
  Dixon Quan Hon Dung, dated June 21, 1995, and as Trustee under
   that certain unrecorded Nancy Loo Dung Revocable Living Trust
dated September 8, 1993; PATSY BOW YUK DUNG, Individually, and as
  Trustee under that certain unrecorded Revocable Trust Agreement
 dated August 19, 2003; DIXON QUAN HON DUNG; BILLIE DUNG; ANNETTE
         KWAI FAH DUNG; DENBY DUNG; DARAH DUNG; DEAN DUNG,
        Respondents/Defendants-Appellees/Cross-Appellants.
                      (CIVIL NO. 07-1-1116-06)


                  DONNA L. CHING, Individually,
                Petitioner/Plaintiff/Counterclaim
               Defendant-Appellant/Cross Appellee,

                               vs.

  ANNETTE KWAI FAH DUNG, Personal Representative of the Estate of
    Dennis Quan Keong Dung; PATSY BOW YUK DUNG, Trustee of the
Revocable Trust of Patsy Bow Yuk Dung, Individually; BILLIE DUNG,
 Individually; DARAH DUNG, Individually; DEAN DUNG, Individually;
                      DENBY DUNG, Individually,
                Respondents/Defendants/Counterclaim
               Plaintiffs-Appellees/Cross-Appellants.
                       (CIVIL NO. 13-1-2929-11)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CAAP-XX-XXXXXXX)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., Pollack, and Wilson, JJ.,
Circuit Judge Crabtree, in place of Recktenwald, C.J., recused,
   and Circuit Judge Tonaki, in place of McKenna, J., recused)

          Petitioner Donna Lee Ching’s application for writ of

certiorari filed on October 11, 2019, is hereby accepted and will

be scheduled for oral argument.   The parties will be notified by

the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, December 4, 2019.

                               /s/ Paula A. Nakayama

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Jeffery P. Crabtree

                               /s/ John M. Tonaki




                                  2